Grace, J.
The action is one for damages for malicious prosecution. The complaint alleges the corporate character of the defendant under the National Bank Laws of the United States of America, and alleges that G. S. Newberry is cashier. That on or about the 6th day of November, 1914, the defendants maliciously and falsely conspired together with the intent to injure the plaintiff in his good name and credit, and wilfully and maliciously instructed the then sheriff of Foster county, North Dakota, to take steps to detain the plaintiff and deprive him of his liberty until the defendants could make a complaint and formal charge against him. Pursuant to said instructions the said ■sheriff of Foster county, North Dakota, through the sheriff of Plymouth county, Iowa, without warrant and authority in law, wantonly and maliciously and at the instigation of the defendants, apprehended the plaintiff and confined him in the county jail of said Plymouth county, Iowa, upon suspicion, and that plaintiff was so held and confined in the said county jail of Plymouth county, Iowa, on said false, unfounded, and malicious charge at the instance and instigation of the defendants from and including the 6th day of November, 1914, until and including the 10th day of November, 1914. That pursuant to said malicious ■and false conspiring together, the defendants appeared before one Bobert B. Pryor, police magistrate of the city of Carrington, Foster county, North Dakota, and maliciously and falsely and without probable cause made complaint under oath before said magistrate, charging that plaintiff unlawfully, wilfully, and feloniously on or about the 1st ■day of November, 1914, removed from the county of Foster, North Dakota, certain chattels subject to a subsisting lien in the nature of a chattel mortgage known to plaintiff, to wit, a certain Yelie automobile, well knowing such charge to be false, malicious, and unfounded, and maliciously and without probable cause procured said magistrate to *427issue a warrant for the arrest of plaintiff upon the said false, malicious, and unfounded charge. That said magistrate on the 'Tth day of November, 1914, issued said warrant and placed the same in the hands of the sheriff of Foster county, North Dakota, who proceeded to Le Mars, Plymouth county, Iowa, therewith, and placed plaintiff under arrest thereunder, and removed said plaintiff from the said county j ail of Plymouth county, Iowa, to the county jail of Foster county, North Dakota, on November 11, 1914. That plaintiff was confined and was deprived of his liberty, in the said county jail of Foster county, North Dakota, from and including the 11th day of November, 1914, until and including the 15th day of December, 1914. On the 15th day of December, 1914, plaintiff was examined before one S. T. Malen, a justice of the peace of Foster county, North Dakota, which justice found there was no probable cause to believe the defendant guilty of ■said crime or of any crime, and the plaintiff was discharged by said justice, since which time said plaintiff has not prosecuted said defendant further. Plaintiff further alleges that the said complaint and the allegations that plaintiff had committed a crime under the laws of the state of North Dakota, and against the peace and dignity of such state, are and were wholly false, untrue, and malicious, and were known to be false, untrue, and malicious by the defendants at the time said charge and complaint were preferred by them. That the said charge and arrest and confinement of the plaintiff in said county jails were ■extensively advertised in several newspapers in Foster county, and, as plaintiff is informed and believes, at the instance of defendants. Plaintiff further claims injury in person and health by reason of confinement in said said jails, and was prevented from attending to his business as auto liveryman, that he lost his business, and was put to large, excessive, and unsual expense in caring for his property, and many persons hearing of his arrest and detention in jail, and believing him therefrom to be a criminal, refused to do business with him.
The defendants’ answer is in substance as follows: That the plaintiff did on or about the 1st day of November, 1914, commit the crime ■of unlawfully, wilfully, and feloniously removing from the county of Foster, state of North Dakota, a certain chattel, to wit, a Velie automobile upon which there was then a subsisting lien in the nature of a chattel mortgage. That the First National Bank of Carrington is a *428banking corporation, and that G-. S. Newberry is tbe qualified and acting cashier. That prior to the 1st day of November, 1914, the-plaintiff and one Gr. C. Olsen were indebted to the First National Bank of Carrington and secured such indebtedness by the execution of their-certain chattel mortgage covering, among other things, a certain Velieautomobile. That such chattel mortgage was accepted by said defendants and placed on file in the office of the register of deeds of Foster-county. That said indebtedness has not been paid, and that said indebtedness, together with the chattel mortgage aforesaid, was during all of the time alleged in plaintiff’s complaint, and now, unpaid, unsatisfied, and in full force and effect, and that said chattel mortgage was. during all of the time a subsisting lien upon the aforesaid described Velie automobile. That plaintiff herein on or about November 1,. 1914, without the consent or knowledge of the defendant bank, or its-cashier, took and removed the said Velie automobile, upon which there was a lien as aforesaid, from the county of Foster, and state of North Dakota; and that defendants were informed that the plaintiff was taking-such automobile out of the state of North Dakota, to the state of Florida. That information was given to- the defendants that the plaintiff, in company with another person, in possession of and driving a Velie automobile, being the Velie automobile covered by the mortgage aforesaid,, were under arrest in the county of Plymouth and state of Iowa.
Defendants further allege that Gr. S. Newberry, as cashier of the-First National Bank, called upon O. B. Craven, the qualified and acting state’s attorney for the county of Foster and state of North Dakota, and stated to such state’s attorney all the facts hereinbeforeset forth, in good faith, and stated all the facts connected with said transaction to such state’s attorney fully and fairly, and stated to such state’s attorney all the facts, circumstances, and conduct of said plaintiff of which the defendants had been informed; and that thereupon said state’s attorney informed said Gr. S. Newberry that there was sufficient ground for procuring a warrant causing the arrest of said plaintiff for the commission of the crime of removing property upon which there was a subsisting lien from the county of Foster, and state of North Dakota, being the county and state wherein said property was at the time of the execution of the said chattel mortgage or lien. That thereupon the said C. B. Craven, state’s attorney as aforesaid,. *429prepared and drafted the criminal complaint upon which the warrant hereinbefore referred to was issued, and presented the same to the defendant G. S. Newberry for his signature, oath, and verification, ■and thereupon the criminal warrant for the arrest of the plaintiff, which is the same arrest that this plaintiff now complains of, was issued. The defendants further allege that, upon causing the arrest of the plaintiff herein, these defendants acted in good faith upon the advice .and counsel of O. B. Craven, state’s attorney, and that such arrest was caused in good faith, without malice, and in the honest belief that ■said plaintiff had committed the crime charged and alleged in the criminal complaint heretofore and in plaintiff’s complaint referred to and described; and further -allege that the above acts are the same of which plaintiff now complains. Defendants for a further defense, both as in justification and mitigation, reallege all and singly the matters hereinbefore stated, and further allege that all of the acts of these defendants in reference to the criminal complaint herein, the warrant, and arrest, as set forth in and complained of by the plaintiff in his complaint, were performed by these defendants in good faith and without malice, and believing that the plaintiff was guilty of the crime and offense set forth and charged in the criminal complaint referred to and described in the plaintiff’s complaint herein.
The facts in the case appeár to be substantially as follows: The appellant and one G. O. Olson were engaged in the business of running an automobile garage during the year of 1914, at Carrington. They purchased the garage from W. B. Hoopes for $1,315, giving their promissory notes for the purchase price. The First National Bank of Carrington became the owner by indorsement from Hoopes of the promissory notes given by appellant and his partner for such purchase price. On or about the 10th day of August, 1914, the First National Bank took a chattel mortgage from the appellant and his partner to secure such indebtedness, which chattel mortgage covered and described three automobiles, as follows: A model 0 Yelie, 30 h. p.; one model F Yelie, 40 h. p.; and one Rambler touring car; and in addition to these certain tools, appliances, and repairs in the gargage. G. O. Olson, appellant’s partner, took care of the business of the partnership, and the appellant was the mechanic. In the month of September, 1914, Olson, together with G. S. Newherry, sold the garage and everything *430in connection with it, except the three automobiles above referred to» At this time the indebtedness of the copartnership which was secured by the chattel mortgage on the three automobiles was reduced to the sum of $40.60. The Velie car was worth about $275 ; the Rambler car, about $150; and the Velie 40, about $450; and all remained and stood as security for the balance of the indebtedness owing to the First. National Bank, which was $40.60. During the time the appellant and his partner ran the gai’age, they did quite an extensive automobile livery business, 'using the cars mentioned in the chattel mortgage for the purpose of carrying on their business and driving wherever their business required. After the garage was closed, G. C. Olson took the automobile, Velie 40, to Medina, in the state of North Dakota, the Rambler car, of the value of $150 stood in the garage across the street from the First National Bank of Carrington. The latter part of October, 1914, the appellant made an arrangement whereby he was to take one Malloy from Carrington to St. Louis, Missouri, at the agreed price of $10 a day and expenses on the trip. For the purpose of making such trip he took the Velie car, model C 30 h. p., which was owned by Olson and himself in partnership, and drove from Carrington to Oberon in this state, from there to Minnewaukon, from there to Devils Lake, and from there to Fargo, stopping at the hotels and registering at all times under his own name. From Fargo he went to Minnesota and stopped at several towns in Minnesota, registering* in his own name and making no attempt to cover up his identity. He had no trouble until he arrived at- Remsen, Plymouth county, Iowa, where it seemed that the night previous to his coming to Plymouth county, some automobiles had been stolen, and the appellant and his passenger were suspicioned by the authorities, and were detained under suspicion and brought to Le Mars, the county seat of Plymouth county, Iowa. When the appellant was first detained he was told by the sheriff of Plymouth county that he was detained for running an automobile with only one license tag. The appellant advised the sheriff of Plymouth county, Iowa, that he could call up Carringon and identify him, and gave the sheriff of Plymouth county the name of the chief of police of Carrington and the name of the sheriff of Foster county, North Dakota. He also told the sheriff at Le’Mars that the First National Bank at Carrington at one time had a mortgage upon the car, and *431they could identify the car. No answer was received to the message, later the appellant caused the sheriff of Plymouth county, Iowa, to communicate with the sheriff of Foster county, North Dakota, over the long-distance telephone. The sheriff of Poster county, after hearing from the sheriff of Le Mars, Iowa, took the matter up with the defendant, the First National Bank. The First National Bank of Carrington instructed the sheriff at Le Mars, Iowa, to hold the appellant, for the reason that he was wanted in Carrington for unlawfully removing from the county and state an automobile covered by a mortgage. Shortly thereafter Newberry swore to a criminal complaint, charging the appellant with the crime of wilfully removing property covered by a mortgage from the county of Foster, and on the 7th day of November a warrant was issued for the arrest of the appellant. After the sheriff of Foster county had received such warrant he went from Carrington to Le Mars, Iowa, and brought back the appellant to Carrington and placed him in the county jail, where he remained for some time. On the 15th day of December the appellant had a preliminary hearing-before S. J. Malen, a justice of the peace in Carrington, and was discharged by such justice of the peace, and the criminal proceedings ended.
It seems from the testimony that the justice of the peace did not write up his docket until some time after such preliminary hearing,, and in such docket, written up after the preliminary hearing some days, the said justice set forth the following: “After hearing the testimony for the state and the defendant N. A. Bhoads, and hearing the arguments of T. F. McCue, Esq., for defendant and C. B. Craven, Esq., for the state, it is the opinion of this court that probable cause to hold the defendant N. A. Bhoads to district court exists, but for the reason that he has already been confined in the county jail for about a month awaiting a preliminary hearing and being unable to furnish any bond for his appearance in district court, I am unwilling-to order the defendant confined in the county jail for five months more to await trial at the first regular term of district court, which convenes in May, 1915. For the above reasons the' defendant N. A. Bhoads is hereby discharged.”
Either of the automobiles described in the chattel mortgage was sufficient in value to satisfy the balance of the indebtedness which *432was due respondent, to wit, $40.60. The respondent in his brief con-, cedes this fact. Before consulting the state’s attorney, Newberry had also consulted with the private counsel of the bank, and claims to have communicated to him all of the facts of which he had knowledge, .and was advised by such private counsel that it was his duty or business to confer with Mr. Graven, the state’s attorney of Foster county, .and to act upon Mr. Craven’s advice.
The appellant has made several assignments of error; but, for the purpose of disposing of this appeal, we find no necessity to consider more than two of them.
The first assignment of error relates to the admission of testimony 'concerning evidence of the notice of attorney’s lien for $2,500, such notice of a lien being served by Attorney Stillman, who appeared as one of the attorneys for the plaintiff in this action. All such testimony was incompetent, irrelevant and immaterial, and had no relation whatever to any issue involved in the case. The question of the good faith of the attorneys and the plaintiff in bringing this action is not an issue, .and any testimony admitted with reference thereto is incompetent, irrelevant, immaterial, and prejudicial. If plaintiff believed he had .a cause of action against the defendant, he had a perfect right to employ •attorneys to prosecute such action, and had a further right to make a contract to pay them for their services, either a stated sum or a contingent fee. The further testimony complained of under this assignment of error is the admission of testimony received under objection from Newberry regarding a check of W. A. Malloy, about which the Bank of Oberon phoned to the First National Bank of Carrington, upon which bank the check was drawn, the First National Bank of Carrington replying to the Bank at Oberon, stating that Malloy’s check was no good. Such testimony could have no relation to the issues in this case. It was highly incompetent, irrelevant, immaterial, and prejudicial. The objection to all of such testimony should have been sustained, and it was reversible error not to sustain the objection to ■such immaterial and prejudicial testimony.
The second error to which we allude, being error assigned as number 3, relates to the admitting in evidence of “exhibit 5,” being the record of S. J. Malen, Justice of the Peace, before whom the preliminary hearing was had, at which preliminary hearing the defendant, *433who is the plaintiff in the case at bar, was discharged. Section 10,609’ •of the Compiled Laws of 1913 specifies what a committing magistrate-shall record or find upon the termination of the preliminary hearing; where defendant is discharged and is as follows:
“Procedure. Accused Discharged. — After hearing the evidence on behalf of the respective parties, if it appears either that a public offense has not been committed, or that there is no sufficient cause to believe the defendant guilty thereof, the magistrate must order the defendant to-be discharged by an indorsement on the complaint over his signature to the following effect: ‘There being no sufficient cause to believe the within named-guilty of the offense within mentioned, I order him discharged.’ ”
This is the law as to what the committing magistrate shall do, and the section is mandatory as to what shall be indorsed on the complaint, for the section says “must order the defendant to he discharged hy an indorsement on the complaint over his signature to the following effect. . . .” Then follows the words which the committing magistrate is required to indorse on the complaint. The committing magistrate in the case at bar discharged the defendant at such preliminary hearing, but did not make the indorsement required by the above section upon the criminal complaint as he should have done, and which is mandatory upon him to do. The committing magistrate was without authority to make any other indorsement or record with reference to the dismissal of the charge of which defendant stood accused, except the record made mandatory by § 10,609. The entry made by the justice of the peace at the close of the hearing, or several days afterwards, which set forth a great deal of matter, all of which was unlike and of a different nature than that required by § 10,609, was incorrect and contrary to law, and it was prejudice to admit as evidence that part of exhibit 5 which related to the reasons for the discharge of the defendant on such preliminary hearing, and the further part where it is stated that “it is the opinion of this court that probable cause to hold the defendant to the district court exists, but for the reason that he has already been confined in the county jail for about a month awaiting a preliminary hearing; and, being unable to furnish any bond for his appearance in district court, I am unwilling to order the defendant confined in the county jail for five months more to await trial at the first regular term of the *434district court, which convenes in May, 1915.” The admission of such record, which is wholly unauthorized by law, was prejudicial and constitutes reversible error.
The appellant and one G. O. Olson were indebted to the First National Bank in the sum of $1,315, which was represented by a note and chattel mortgage upon certain property hereinbefore described. The bank had purchased such paper from W. E. Hoopes. It is conceded that the debt'had all been paid except $40.60. Any one of the automobiles mentioned were worth several times the amount due upon the debt, to wit,, $40.60. Addressing ourselves to the question of whether or not New-berry stated all the facts of the case in which he made the criminal complaint to his attorneys, or whether he admitted to such attorneys, any of the facts in the case, is a question of fact for the jury, upon which we express no opinion. It is the province of the jury to determine this question upon all the testimony adduced relative 'thereto'.
The appellant in this case, who was the defendant in the criminal prosecution, was arrested and charged with the offense set forth in § 10,248, which is as follows: “Every person having in his possession or under his control any personal property upon which there is known to him to he a subsisting lien either by operation of law or by contract, who wilfully destroys, removes from the county, conceals, sells, or in any manner disposes of, otherwise than as prescribed by law, or materially injures such property or any part thereof, without the written consent of the then holder of such lien, is guilty of: 1st. A misdemeanor if the value of the property does not exceed $100; or, 2d. A felony, if the value of the property exceeds such sum.”
In the foregoing law any of the acts complained of must have been done wilfully in order to constitute a crime. There are several things, which the section says will he a crime if done, such as destroying, removing from the county, concealing, or selling, or in any manner disposing of, property upon which there is a lien. One of the crimes specified in such section is wilfully removing from the county property upon which there is a subsisting lien. The meaning of the word “wilfully” therefore becomes quite important. In penal statutes the word “wilfully” means not only that the act is done knowingly and intentionally, but it must also be done with an evil intent or with a bad purpose. See Galvin v. Gualala Mill Co. 98 Cal. 268, 33 Pac. 93; Potter v. United *435States, 155 U. S. 446, 39 L. ed. 217, 15 Sup. Ct. Rep. 144. A wilful act has also been defined as one that is done knowingly and purposely with the direct object of injuring another. Hazle v. Southern P. Co. 173 Fed. 431. It has also been held that “maliciously” was equivalent to the word “wilfully.” Chapman v. Com. 5 Whart. 427, 34 Am. Dec. 565. See also .Bouvier’s Law Dictionary defining the word “wilfully.” “The word ‘wilfully,’ ” says Chief Justice Shaw, “in the ordinary sense in which it is used in statutes, means not merely voluntarily, but with a bad purpose.” Com. v. Kneeland, 20 Pick. 220. “It is frequently understood,” says Bishop, “as signifying an evil intent without justifiable cause.” 1 Bishop Crim. Law, § 428. In the case of Evans v. United States, 153 U. S. 584, 38 L. ed. 830, 14 Sup. Ct. Rep. 934, 9 Am. Crim. Rep. 668; the court stated: “In fact, the gravamen of the offense consists in the evil design with which the misapplication is made and a count which should omit the word ‘wilfully,’ etc., and ‘with intent to defraud’ would be clearly bad.” We think, therefore, that the word “wilfully” means more than knowingly or intentionally, and that there must be an evil design or bad purpose also present. A great deal of the personal property of many of the citizens of the state of North Dakota is under a lien or chattel mortgage; and while it is so under a lien, it is often taken beyond the confines of the county in which the chattel mortgage is filed for record, and it is also true that when anyone so situated goes outside of the county limits and with him takes such chattels against which there is a subsisting lien, for instance, the team of horses which he is driving, he does so wilfully, that is, intentionally; but surely in most cases he has no bad purpose or evil intent, and unless there is a bad purpose or evil intent, it cannot be a crime under the law contained in § 10,248 to remove such property beyond the confines of the county line. There must be an evil purpose accompanying the removal of such property. There must be some circumstances to show such evil purpose, such as a destruction of the property, or a sale of the same and a conversion of the proceeds, or a concealment of the same and a refusal to disclose its whereabouts; or some other circumstances to show a bad purpose in the removal of such property. The crime mentioned in § 10,248 is a crime merely because the law says so. The things mentioned therein as being crimes are made criminal in order to extend protection to the *436creditor in the preservation of the security for the debt owing him by the debtor. The acts mentioned as crimes in said action are crimes merely because the law says so. It is different in other crimes which in themselves show that the acts are really criminal, and where the acts would be wrong whether the law said they were wrong or not. Nor instance, in homicide. If there were no law defining and punishing homicide, it would nevertheless remain a'crime for the reason that it threatens the peace of society and is criminal in its nature and intent. It abhors and terrifies society. It implies an evil purpose and intent, unless it was committed in self-defense, or while a person is insane and without the use of his reason, or for some other good and justifiable excuse and reason as defined by law.
The statute which we have been considering was enacted to protect the property rights only, and it would seem there should be some showing that there was an intent to deprive the lien holder of the security, or that there should be some bad purpose or intent, before there would be any justification for prosecution.
One’s good name and reputation is a priceless treasure, and one has the right to remain secure therein. It should not be made easy. to destroy one’s good name or good standing in the community. The right to enjoy one’s good name and reputation and the good opinion of others is one of greater significance, deeper importance, and of much more weight and consequence, than the enjoyment or protection of mere property right. Surely one’s good name and reputation should not be attached and destroyed for any light reasons, and the law should protect such valuable rights, certainly with as great care as it does mere property rights*
In this case there are just two elements, — that of malice and want of probable cause. Each of these elements must be present in this case in order to entitle the plaintiff to recover. The weight of the testimony must preponderate to show both malice and want of probable cause before recovery of damages can be had, though malice may be inferred where want of probable cause is proved. This, as we understand it, is the general rule in this class of cases.
We cannot discuss all the assignments of error and all the law and cases cited by each counsel, but we have given the matter careful *437consideration, and, as before stated, find prejudicial error in tbe record. Tbe judgment is reversed, and tbe case is remanded for a new trial.